     Case 2:19-cv-05646-FMO-GJS Document 47 Filed 08/24/20 Page 1 of 1 Page ID #:254



1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11    BRIAN WHITAKER,                            )   Case No. CV 19-5646 FMO (GJSx)
                                                 )
12                        Plaintiff,             )
                                                 )
13                 v.                            )   JUDGMENT
                                                 )
14    MGR PROPERTIES, LLC, et al.,               )
                                                 )
15                        Defendants.            )
                                                 )
16                                               )

17          Pursuant to the Court’s Order Re: Notice of Mootness, IT IS ADJUDGED THAT the above-

18    captioned action is dismissed without prejudice.

19    Dated this 24th day of August, 2020.

20

21                                                                     /s/
                                                                Fernando M. Olguin
22                                                           United States District Judge

23

24

25

26

27

28
